Citation Nr: 0107289	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  99-20 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 38 
U.S.C.A. Chapter 30 (West 1991 & Supp. 2000) educational 
assistance in the amount of $855.51.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
February 1996.

This matter arises from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein it was held that collection of 
the overpayment of 38 U.S.C.A. Chapter 30 educational 
assistance in the amount of $855.51 would not violate the 
principles of equity and good conscience.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.



FINDINGS OF FACT

1.  The veteran originally enrolled for 8 credit hours (one-
half time) training for the period beginning January 11, 1999 
and ending May 9, 1999; based upon that enrollment, the 
veteran was awarded educational assistance at the rate of 
$264 monthly.

2.  In May 1999, VA was notified by the veteran's school that 
he had pursued a three-credit course for which no grade would 
be received.

3.  Because the veteran had only completed five-credit hours 
during the Spring 1999 semester, VA amended his education 
entitlement for the period beginning January 11, 1999 and 
ending May 9, 1999, to pay the veteran at the less than 
one-half time rate (tuition and fees).  This resulted in an 
overpayment of 38 U.S.C.A. Chapter 30 educational assistance 
in the amount of $855.51.

4.  The veteran was at fault in the creation of the 
overpayment at issue because he did not promptly inform VA 
that he would not receive a grade for one of the courses that 
he pursued during the Spring 1999 semester.

5.  The appellant's monthly income exceeds his monthly 
expenses; recovery of the overpayment at issue would not 
subject him and his family to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the 38 U.S.C.A. Chapter 30 education 
program is intended.

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
educational assistance pursuant to 38 U.S.C.A. Chapter 30.


CONCLUSION OF LAW

Recovery of the overpayment of 38 U.S.C.A. Chapter 30 
educational assistance in the amount of $855.51 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  See 
38 C.F.R. § 1.963(a).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-a-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly that a three-credit course that he was 
pursuing during the semester beginning January 11, 1999 and 
ending May 9, 1999, would be one for which he did not receive 
a grade.  Such a course is an audited course as contemplated 
by 38 U.S.C.A. § 3680(a) (West 1991); 38 C.F.R. § 21.4252(i) 
(2000).  No educational assistance shall be paid for such a 
course.  Id.  VA was notified in May 1999 that the veteran 
had "audited" a course for three credits, and had completed 
only five-credit hours for which grades were received.  
Because the veteran had trained at less than one-half time 
for the semester in question, he was entitled only to tuition 
and fees rather than the $264 monthly that he had already 
been paid.  Once his award was adjusted retroactively, an 
educational overpayment of $855.51 ensued.  

The veteran contends that he was not at fault in the creation 
of the overpayment now at issue.  He asserts that he relied 
upon advice that he received at his school's Veterans Affairs 
Office in this regard.  However, employees at that office are 
not VA employees.  The veteran could have learned that VA is 
not authorized to pay for audited courses if he had contacted 
his local VA office.  Because the veteran could have learned 
that he was not entitled to the benefits that he had received 
during the Spring 1999 semester, he was at fault in the 
creation of the overpayment now at issue.  Conversely, 
because VA did not learn that the veteran had pursued an 
audited course for three-credit hours until after the 
semester had been completed, VA was in no way at fault in the 
creation of the debt.

The veteran also contends that collection of the indebtedness 
at issue would subject him and his family to undue economic 
hardship.  He asserts that VA should not count all of his 
disability compensation benefits in making a determination in 
this regard because the veteran's disability compensation was 
increased during the pendency of this appeal.  On the latest 
financial status report submitted by the veteran in September 
1999, he indicated that he and his wife have monthly income 
totaling $3,256.54.  He also reported that their monthly 
expenses totaled $2,380.87.  The latter figure includes 
$612.87 paid towards installment contracts and other private 
debts.  The veteran's debt to the Government deserves no less 
difference than his private debts.  Notwithstanding this, 
however, the veteran's monthly income exceeds his reported 
monthly expenses by $875.67.  It follows that collection of 
the indebtedness at issue would not deprive the veteran and 
his family of life's basic necessities.  As such, collection 
of the instant indebtedness would not subject him to undue 
economic hardship.  The relative youth of the veteran and his 
spouse and the likelihood of substantial increases in their 
earning capacities further supports this conclusion.

Of further note is that there is no indication that 
recoupment of the indebtedness would nullify the objective 
for which the 38 U.S.C.A. Chapter 30 educational 

assistance program is intended.  Since this program currently 
appears to be affording the veteran monetary benefits beyond 
that needed to permit him to pursue his education while 
providing for life's basic necessities, withholding a portion 
of these benefits would not adversely affect the program's 
primary purpose of permitting the veteran to further his 
educational goals.  On the contrary, it appears that the 
veteran would be unjustly enriched if he were permitted to 
retain the monies that he was overpaid.  Finally, the Board 
notes that there is no indication that the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the 38 U.S.C.A. Chapter 30 
educational assistance program.  Nor has he contended as 
much.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  In this regard, the appellant's 
fault, coupled with his failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.


ORDER

Waiver of recovery of the 38 U.S.C.A. Chapter 30 educational 
assistance indebtedness in the amount of $855.51 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







